PER CURIAM.
This litigation is similar to the Tour-lanes cases (Tourlanes Publishing Co. v. Summerfield), 97 U.S.App.D.C. -, 231 F.2d 773. Oakley is a photographer and not a publisher. However, he sells numerous admittedly innocuous books and publications, in addition to the photographs found by the Post Office Department to be obscene. The judgment of *776the District Court, which was similar to its order in Tourlanes, will likewise be affirmed (No. 12,971). During oral argument, counsel for Oakley made the same statement concerning his cross-appeal as was made by counsel for Tour-lanes. On a like basis, the appeals by Oakley will be dismissed (Nos. 12,918 and 13,023).
So ordered.